DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner notes this Corrected Notice of Allowability has been issued to address an unreviewed IDS submitted 01/31/2019.


Terminal Disclaimer
The terminal disclaimer filed on 05/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 8,428,728; 9,072,897; and 9,474,906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendment and arguments filed 05/28/2021, with respect to the rejections set forth in the Final Rejection mailed 03/09/2021 have been fully considered and are persuasive.  The rejections set forth in the Final Rejection mailed 03/09/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As noted in parent application 12/075174, now US Patent 8,428,728, the most relevant art of record (Friedman) now teaches away from the claimed subject matter. The current claims require the rehabilitation of muscles of the lumbar spine in order to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792